United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4445
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jozabet Castro-Garzon,                 *
                                       *     [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: June 15, 2006
                                 Filed: June 21, 2006
                                 ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________

PER CURIAM.


       A jury found Jozabet Castro-Garzon guilty of conspiracy to distribute 500
grams or more of methamphetamine in violation of 21 U.S.C. § 846. At sentencing,
the district court1 found Castro-Carzon accountable for fifteen kilograms or more of
methamphetamine. It thus sentenced him to 188 months, a five-year term of
supervised released, and ordered him to pay a $100 special assessment. Castro-
Garzon’s sole contention on appeal is the district court violated his Sixth Amendment


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
right to jury trial by refusing to have the jury determine the quantity of
methamphetamine involved in the conspiracy.


       Castro-Garzon’s claim is without merit. Under an advisory guidelines system,
the court’s determination of drug quantity for sentencing purposes by a preponderance
of the evidence does not violate the Sixth Amendment. See, e.g., United States v.
Tabor, 439 F.3d 826, 830 (8th Cir. 2006). Therefore, we affirm.
                       ______________________________




                                         -2-